Citation Nr: 9907105	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-30 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



REMAND

The appellant had active military service from July 1970 to 
January 1971.  

The appellant indicated on a VA Form 9, dated October 1, 
1997, that he wanted to appear at a hearing at the RO before 
a member of the Board.  In response to a clarification letter 
from VA as to what type of hearing he desired, the appellant 
indicated in February 1999 that he wanted a hearing before a 
member of the Board at the RO.  Because the appellant has not 
yet been scheduled for a Travel Board hearing, this case must 
be remanded to the RO for the following action:  

The RO should schedule the appellant for 
hearing before a member of the Board at the 
regional office.  

Thereafter, the case should be returned to the Board, if in 
order.  No opinion, either legal or factual, is intimated by 
this REMAND as to the merits of the appellant's claim.  No 
additional action is required by the appellant until he 
receives further notification from VA.  The Board expresses 
its appreciation in advance to the RO for its assistance.  




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








